Case 4:18-cv-00442-ALM-CMC Document 133 Filed 05/11/20 Page 1 of 1 PageID #: 7652



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

      ED BUTOWSKY,                                 §
                                                   §
             Plaintiff,                            §
      V.                                           §         CASE NO. 4:18-cv-442-ALM-CMC
                                                   §
      DAVID FOLKENFLIK; NPR, INC.;                 §
      EDITH CHAPIN; LESLIE COOK; and               §
      PALLAVI GOGOI,                               §
                                                   §
                                                   §
             Defendants.                           §



                   ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
                  LEAVE TO FILE NOTICE OF SUPPLEMENTAL EVIDENCE
                    IN SUPPORT OF MOTION TO COMPEL UNDER SEAL


            On this day, the Court considered the Defendants’ Unopposed Motion for Leave to File
 .
     Notice of Supplemental Evidence in Support of Motion to Compel under Seal (Dkt. # 131)

     filed by Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie

     Cook, and Pallavi Gogoi in the above-captioned cause. The Court, having considered the

     motion and noting it is unopposed, is of the opinion the motion should be GRANTED. It is

            ORDERED that Defendants’ Unopposed Motion for Leave to File Notice of Supplemental

     Evidence in Support of Motion to Compel under Seal (Dkt. # 131) is GRANTED. It is further

            ORDERED that on or before May 15, 2020 Plaintiff may file a response to the Notice of

     Supplemental Evidence in Support of Motion to Compel (Dkt. # 132).
           SIGNED this 11th day of May, 2020.




                                                       ____________________________________
     ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR LCAROLINE
                                                      EAVE TO FILE M. CRAVEN
     NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF    UNITED STATES MAGISTRATE          JUDGE
     MOTION TO COMPEL UNDER SEAL                                                            PAGE 1
